UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C.20549 FORM 10-Q (Mark One) [X]QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED JUNE 30, 2010 OR [] TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO Commission File Number:1-10323 CONTINENTAL AIRLINES, INC. (Exact name of registrant as specified in its charter) Delaware 74-2099724 (State or other jurisdiction (I.R.S. Employer of incorporation or organization) Identification No.) 1600 Smith Street, Dept. HQSEO Houston, Texas77002 (Address of principal executive offices) (Zip Code) 713-324-2950 (Registrant's telephone number, including area code) Indicate by check mark whether registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (Section 232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes XNo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of "large accelerated filer," "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer Non-accelerated filer (Do not check if smaller reporting company) X Accelerated filer Smaller reporting company Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes No X As of July 21, 2010, 140,333,618 shares of Class B common stock of the registrant were outstanding. TABLE OF CONTENTS PAGE PART I FINANCIAL INFORMATION Item 1. Financial Statements - Consolidated Statementsof Operations 4 Consolidated Balance Sheets - Assets 5 Liabilities and Stockholders' Equity 6 Condensed Consolidated Statements of Cash Flows 7 Notes to ConsolidatedFinancial Statements 8 Item 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 29 Item 3. Quantitative and Qualitative Disclosures about Market Risk 53 Item 4. Controls and Procedures 54 PART II OTHER INFORMATION Item 1. Legal Proceedings 55 Item 1A. Risk Factors 56 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 57 Item 3. Defaults Upon Senior Securities 57 Item 4. (Removed and Reserved) 57 Item 5. Other Information 57 Item 6. Exhibits 57 Signatures 59 Index to Exhibits 60 PART I - FINANCIAL INFORMATION Item 1.Financial Statements. CONTINENTAL AIRLINES, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (In millions, except per share data) (Unaudited) Three Months Ended June 30, Six Months Ended June 30, Operating Revenue: Passenger: Mainline $ Regional Total Passenger Revenue Cargo 82 Other Total Operating Revenue Operating Expenses: Aircraft fuel and related taxes Wages, salaries and related costs Aircraft rentals Landing fees and other rentals Regional capacity purchase Distribution costs Maintenance, materials and repairs Depreciation and amortization Passenger services 96 Special charges 6 44 16 48 Merger-related costs 18 - 18 - Other Total Operating Expenses Operating Income (Loss) ) ) Nonoperating Income (Expense): Interest expense ) Interest capitalized 6 8 13 17 Interest income 2 4 4 8 Other, net ) 19 ) 17 Total Nonoperating Income (Expense) Income (Loss) before Income Taxes ) 88 ) Income Taxes - - (1
